Title: [February 1775]
From: Washington, George
To: 




Feby. 1st. Went into the Neck to see the Sick. Also went a fox huntg. Found nothing.
 


2. At home all day. In the Afternn. Mr. Calvert, Mr. Bordley, & Mr. Jacques from Maryland and Mr. Wagener, Mr. Mills, Doctr. Rumney, & Mr. Rutherford came here.


   
   John Beale Bordley (1727–1804), of Baltimore and Wye Island, Md., pursued an avid interest in all areas of agriculture, including crop rotation, farm industry, and proper diet. Like GW, he turned from tobacco to wheat as a cash crop and practiced extensive experimental farming at his farms on Wye Island, on Maryland’s Eastern Shore.



   
   Launcelot Jacques (d. 1791) was apparently a descendant of French Huguenots who had settled in England. Jacques immigrated to Maryland and in the 1760s settled on the Potomac River at Green Spring, in Frederick (now Washington) County, Md. There he developed several ironworks in partnership with Thomas Johnson, both of whom had been working for years to open up the navigation of the upper Potomac (SCHARF [3]J. Thomas Scharf. History of Western Maryland. Being a History of Frederick, Montgomery, Carroll, Washington, Allegany, and Garrett Counties from the Earliest Period to the Present Day; Including Biographical Sketches of Their Representative Men. 2 vols. 1882. Reprint. Baltimore, 1968., 2:1293–97). mr. mills: possibly John Mills (died c.1784), a merchant of Alexandria (Va. Gaz., D&N, 10 July 1779).



 


3. Mr. Wagener, & Mr. Mills went away after Breakfast.
 



4. Mr. Calvert & the Gentlemen from Maryland went away after Breakfast. Colo. Nathl. Harrison & a Mr. Murdock came to Dinner.
Mr. Murdock is possibly John Murdock (1733–1791), who inherited land in Frederick County, Md., and in the fall of 1774 was chosen a trustee of John Ballendine’s Potomac Navigation Company (Va. Gaz., 10 Nov. 1774).
 




5.
}
They contd. here.


6.


 


7. Colo. Harrison, Mr. Murdock & Mr. Rutherford went away after Breakfast.
 


8. Mr. Willm. Milner came to Dinner & went over to Mr. Digges’s in the Aftern.

	
   
   William Milnor continued to do business with GW, although there is no record of his buying fish after May 1774. Milnor was a Quaker, but he was an ardent supporter of the colonists against the British ministry and, on GW’s orders, furnished drums, fifes, and colors for the Fairfax and Prince William Independent companies, as well as a number of muskets. He also furnished GW with an officer’s sash, gorget, epaulettes, and sword knots, a treatise on military discipline, and several political pamphlets (General Ledger BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 123; Milnor to GW, 29 Nov. 1774, DLC:GW).



 


9. At home all day alone.
 


10. Doctr. Jenifer & his Brother dind here, & Mr. Milner Lodged here.
 


11. Mr. Milner went away. Mr. Custis & myself went a hunting but killd nothing although we found a Fox. Robt. Ashby & bro. lodgd here.
 


12. Ashby & his brother went away. I contd. at home all day.
 


13th. At home all day. Mr. Geo. Digges came in the Afternoon.
 


14. Went a Fox hunting—found & killd a Fox. Robt. Phil, & George Alexander came home with us. Mr. Muir Doctr. Rumney & Cap. Harper lodgd here.
 


15. Went a Huntg. again—found Nothing. None but Mr. Digges came home with me. Doctr. Rumney contd. here all day.
 



16. At home all day. The Doctr. went away after Breakfast, & Mr. Digges after Dinner.
 


17. At home all day alone.
 


18. Went up to Alexandria to meet & exercise the Independant Company.
 


19. At home all day alone.
 


20. Went up to Alexandria to the Choosing of Delegates to go to Richmond. Doctr. Rumney.

   
   
   Pursuant to a resolution by the First Virginia Convention (1–6 Aug. 1774) authorizing the moderator, Peyton Randolph, to call another convention when he thought necessary, Randolph issued a call on 19 Jan. 1775 for each county to choose two delegates to a convention to be convened in Richmond on 20 Mar. (VAN SCHREEVENWilliam J. Van Schreeven et al., eds. Revolutionary Virginia: The Road to Independence. A Documentary Record. 7 vols. Charlottesville, Va., 1973–83., 2:245–54).



 


21. At home all day. Doctr. Rumney & Captn. Marshall Dined here. Mr. Grayson & Mr. Henderson came in the Afternoon & lodgd.

	
   
   On 16 Feb., James Scott, Jr. (1742–1779), of Fauquier County, wrote to GW that he and Capt. Thomas Marshall were “the persons chosen by our [Fauquier County] Independent company, to wait on you for the purpose of offering you the command,” but Scott was not able to join Marshall in this visit (DLC:GW).



   
   William Grayson was at this time head of the Prince William County Independent Company. He served as aide-de-camp to GW from Aug. 1776 to Jan. 1777, when, promoted to colonel, he raised Grayson’s Additional Regiment, which he commanded until he retired from the service in 1779 (BERGFred Anderson Berg. Encyclopedia of Continental Army Units: Battalions, Regiments, and Independent Corps. Harrisburg, Pa., 1972., 48; W.P.A. [1]W.P.A. Writers’ Project. Prince William: The Story of Its People and Its Places. American Guide Series. Manassas, Va., 1941., 91–92).



 


22. The whole went away after Breakfast. Went with Mrs. Washington to Mr. Digges & Dind. Mr. Custis and wife went to Maryland. Doctr. Craik came in the Aftern.
 


23. Doctr. Craik staid all day. Mr. Rutherford came to Dinner & also stayd all Night. A Mr. Corse dind & went away afterwds.

   
   
   Mr. Corse may have been John Corse, a captain in the Delaware Regiment during the Revolution (see Fitzpatrick, DiariesJohn C. Fitzpatrick, ed. The Diaries of George Washington, 1748–1799. 4 vols. Boston and New York, 1925., 2:186n).



 


24. Doctr. Craik went away early in the Morning & Mr. Rutherfd. after Dinner.
 


25. Mr. Danl. Jenifer came to Dinnr. & went away afterwards.
 



26. Mrs. Washington & self went to Pohick Church. Dind at Captn. McCartys. Mrs. Craik came home with us.
 


27. Mrs. Craik went away after Breakfast—the Doctr. coming for her.
 


28. Went up with Mrs. Washington to Alexandria—returnd to Dinner.
